 Case 3:20-cv-01129-E-BN Document 13 Filed 03/08/21       Page 1 of 1 PageID 96



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

LOUIS A. BROWN,                         §
BOP Register No. 28561-034,             §
                                        §
            Petitioner,                 §
                                        §
V.                                      §         No. 3:20-cv-1129-E
                                        §
K. ZOOK, Warden,                        §
                                        §
            Respondent.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       SO ORDERED this 8th day of March, 2021.




                                      ____________________________________
                                      ADA BROWN
                                      UNITED STATES DISTRICT JUDGE
